                          UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TRAVELERS PROPERTY CASUALTY                          :
COMPANY OF AMERICA, as subrogee of                   :
Burt Lewis Ingredients, LLC                          :       No.
One Tower Square
Hartford, Connecticut                                :
                      Plaintiff                      :
       v.                                            :
JATIANI TRUCKING, LLC                                :
400 Somerset Street                                  :
North Plainfield, New Jersey                         :

                      Defendant.


                                         COMPLAINT

       Plaintiff, Travelers Property Casualty Company of America, as subrogee of Burt Lewis

Ingredients, LLC, by and through the undersigned counsel, hereby brings this Complaint against

the Defendant and in support thereof, states and alleges the following upon information and belief:


                                        THE PARTIES

   1. Plaintiff, Travelers Property Casualty Company (hereinafter “Travelers”), is a corporation

       organized and existing under the laws of the state of Connecticut with its principal place

       of business located at One Tower Square, Hartford, Connecticut.

   2. At all times relevant hereto, Travelers was authorized to issue insurance policies in the

       United States, including the Commonwealth of Pennsylvania.

   3. Defendant, Jatiani Trucking, LLC (hereinafter “Jatiani Trucking”), operates a business

       located at 400 Somerset Street, North Plainfield, New Jersey.

   4. At all times relevant hereto, the business of Defendant Jatiani Trucking included, inter alia,

       commercial trucking deliveries in the United States, including, but not limited to, the

       Commonwealth of Pennsylvania and the Middle District of Pennsylvania.
                            JURISDICTION AND VENUE

5. Jurisdiction of this Court is invoked pursuant to the provisions of 28 U.S.C.A. 1332 by

   reason of diversity of citizenship of the parties.

6. The matter in controversy, exclusive of interest and costs, exceeds the sum of $75,000.00.

7. Venue is properly laid in this District pursuant to the provisions of 28 U.S.C.A. 1391.


                              FACTUAL BACKGROUND


8. Prior to August 12, 2019, Plaintiff Travelers issued a policy of insurance to Burt Lewis

   Ingredients, LLC (hereinafter “Burt Lewis Ingredients”), which provided coverage for its

   business, business property, and inventory.

9. Prior to August 12, 2019, Defendant Jatiani Trucking was hired to transport cargo owned

   by Burt Lewis Ingredients-28 pallets containing 924 bags of milk protein-from New Jersey

   to a Burt Lewis Ingredients customer, Jasper Products, in Carthage, Missouri.

10. On August 12, 2019, Defendant Jatiani Trucking was transporting the Burt Lewis

   Ingredients cargo at issue in a large truck.

11. While en route, the truck caught fire on Interstate 80 in Bellefonte, Pennsylvania near mile

   marker 204.

12. The fire caused substantial damage to the Burt Lewis Ingredients cargo in the truck.


                            COUNT I
              PLAINTIFF V. JATIANI TRUCKING, LLC
 LIABILITY PURSUANT TO THE CARMACK AMENDMENT, 49 U.S.C. 14706

13. Plaintiff incorporates by reference herein the allegations contained in the previous

   paragraphs above as though fully set forth at length.
   14. Prior to August 12, 2019, Defendant Jatiani Trucking was hired to transport cargo owned

       by Burt Lewis Ingredients-28 pallets containing 924 bags of milk protein-from New Jersey

       to a Burt Lewis Ingredients customer, Jasper Products, in Carthage, Missouri.

   15. Defendant Jatiani Trucking received the cargo at issue in good order and condition prior to

       August 12, 2019.

   16. As a result of the subject truck fire on August 12, 2019, Defendant Jatiani Trucking failed

       to deliver the cargo at issue in the same good order and condition as it was when received,

       as the cargo was substantially damaged during transit.

   17. Given that Defendant Jatiani Trucking agreed to transport the cargo at issue and given that

       the cargo was damaged in transit, Defendant Jatiani Trucking is fully liable for the damage

       to the cargo pursuant to the federal statute known as “The Carmack Amendment”, 49

       U.S.C. 14706 et seq. (an amendment to the Interstate Commerce Act), without regard to

       fault or negligence.

   18. As a direct and proximate result of the subject fire, Plaintiff Travelers, paid its insured,

       Burt Lewis Ingredients, the sum of $170,088.00, representing the damage to the cargo at

       issue, and other related expenses and costs.

   19. By virtue of the aforesaid payments and pursuant to the aforesaid insurance policy,

       Plaintiff, Travelers, became legally and equitably subrogated, to the extent of its payments,

       to its insured’s right to recovery.

       WHEREFORE, Plaintiff Travelers, demands damages against Defendant Jatiani Trucking

in the amount of $170,088.00, together with interest, delay damages, costs of suit, and other such

relief as this Honorable Court deems just and proper.
Respectfully submitted,



WILLIAM J. FERREN & ASSOCIATES



By_______________________________________
      Jim H. Fields, Jr., Esquire
      PO Box 2903
      Hartford, CT 06104-2903
      (215) 274-1742
      Fax: (215) 274-1735
      Email: jhfields@travelers.com


       Attorney for Plaintiff, Travelers Property
       Casualty Company of America
